ACCEPTED
                                                                                           04-15-00223-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      10/1/2015 9:34:30 AM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                           CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §            IN THE COURTFILED
                                                                      OF APPEALS
                                                                           IN
                                                                   4th COURT OF APPEALS
     Appellant                              §     	                SAN ANTONIO, TEXAS
 VS.                                        §            IN SAN   ANTONIO,     TEXAS
                                                                   10/01/2015 9:34:30 AM
                                            §            th
                                                                       KEITH E. HOTTLE
                                                                            Clerk
 THE STATE OF TEXAS,                        §            4 JUDICIAL DISTRICT
      Appellee

  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, CARLOS FAZ, Appellant, and files this Motion for

 Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and

 38.6(d), Texas Rules of Appellate Procedure.            In support of this Motion,

 Appellant would show the following:

                                          I.

       Appellant’s brief is due to be filed on October 2, 2015. Counsel for

Appellant requires an extension of time to complete and file Appellant’s brief in

this cause. This is Appellant’s third request for extension of time, but Appellant’s

second request for extension of time since the appellate record was filed in its

entirety.

                                          II.

        Counsel for Appellant has worked diligently on the brief since receiving

 the record, but has been unable to complete it for the following reasons:

        1. During preparation of Appellant’s brief, counsel discovered State’s
 Exhibits 1 - 6, which were offered by the State, and admitted by the trial court,

 during the motion for new trial hearing held June 18, 2015, are missing from the

 appellate record. Counsel will file a motion to supplement the appellate record

 simultaneously with the filing of this motion for extension.

       2.    Counsel for Appellant appeared for numerous, previously set, pretrial

and trial settings in the county and district criminal courts of Bexar County,

Texas.

       3.    Counsel for Appellant was also involved in assisting with the

research and preparation of several appellate and post-conviction matters

pending in Harris County, Texas.

       4.    Undersigned counsel for Appellant also got married on September

26, 2015, in South Padre Island, Texas, so counsel’s office was closed from

September 22, 2015 until September 25, 2015.

                                              III.

      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s brief, and to allow for

supplementation of the appellate record. Appellant moves this Court for an order

granting an extension of thirty (30) days, or until November 2, 2015, for

Appellant to submit the brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court
 for an order granting an extension of thirty (30) days for Appellant to submit

 the brief in this case.

                                              Respectfully submitted,

                                              /s/ Daniel De La Garza
                                              DANIEL DE LA GARZA
                                              TBA No. 24077965
                                              1800 McCullough
                                              San Antonio, Texas 78212
                                              Telephone: (210) 263-1146
                                              Facsimile: (210) 855-6274
                                              Email: Daniel.DeLaGarza@me.com

                                           COUNSEL FOR APPELLANT,
                                           CARLOS FAZ
                           CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 394 words.


                                              /s/ Daniel De La Garza
                                              Daniel De La Garza

                            CERTIFICATE OF SERVICE

         I hereby certify a true and correct copy of the above and foregoing Motion

 for Extension of Time to File Appellant's Brief was delivered to the Bexar County

 District Attorney’s Office via email/hand delivery on this the 1nd day of October,

 2015.

                                              /s/ Daniel De La Garza
                                              Daniel De La Garza
                           CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §            IN THE COURT OF APPEALS
     Appellant                              §     	  
 VS.                                        §            IN SAN ANTONIO, TEXAS
                                            §            th
 THE STATE OF TEXAS,                        §            4 JUDICIAL DISTRICT
      Appellee
                                      ORDER
      On this the _____ day of _______________________, 2015, came on to be

heard the Appellant's Motion for Extension of Time to File Appellant's Brief and the

Court is of the opinion that this Motion should be:

        GRANTED, and the deadline for filing the Appellant's brief in Cause No.

 04-15-00223-CR is extended to, __________________________, 2015.

        DENIED, to which action of the Court the Appellant
        objects.

 SIGNED this the           day of                             , 2015.




                                         JUDGE PRESIDING